                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

ELLIN GRENGER, as Executor of the                 :
Estate of JAMES SCHMIDT,                          :
        Plaintiff,                                :
                                                  :
v.                                                :                   3:15-cv-00941-WWE
                                                  :
GENERAL ELECTRIC COMPANY, et al.,                 :
    Defendants.                                   :

                       MEMORANDUM OF DECISION ON
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This is a products liability action on behalf of decedent James Schmidt, who was allegedly

exposed to defendants’ asbestos containing products during the course of his various careers.

Defendant CNH Industrial America LLC has moved for summary judgment, arguing that plaintiff

cannot offer any admissible evidence establishing that Mr. Schmidt was exposed to asbestos from

any CNH product.

       Plaintiff responds that the record discloses Mr. Schmidt’s exposure to asbestos through his

work on Case heavy equipment, products of CNH. Specifically, plaintiff provides:

       Mr. Schmidt worked on Case-brand bulldozers, track loaders, excavators, and
       backhoes. He used the bulldozers to excavate. He worked as a self-employed
       contractor, installing sewer lines at a time when many homeowners were transitioning
       from septic tanks to public sewer systems. He also performed site work for newly built
       homes. This work required the use of heavy equipment, including bulldozer
       excavators. The evidence shows that two of those pieces of equipment were asbestos-
       containing Case bulldozers. Mr. Schmidt initially identifies one of these bulldozers as
       a Case “D350”; however, as his explanation continues, it becomes clear that the
       asbestos-containing Case equipment are smaller pieces of Case equipment that he used
       as a bulldozer and excavator. He refers to them as “Case 350’s” and then proceeds to
       describe the asbestos-containing clutches he frequently replaced on them. CNH’s
       affidavit fails to address these clutches.

Pl.’s Resp. at 2-3 [ECF No. 319].




                                                 1
       CNH, who declined to reply to plaintiff’s response, has failed to meet its burden of

demonstrating the absence of any material factual issue genuinely in dispute. See American

International Group, Inc. v. London American International Corp., 664 F.2d 348, 351 (2d Cir.

1981). The issue of Mr. Schmidt’s exposure to asbestos through Case-brand products is one for the

jury. Accordingly, CNH’s motion for summary judgment is DENIED.

       Dated this 29th day of October, 2018, at Bridgeport, Connecticut.



                                           /s/Warren W. Eginton
                                      WARREN W. EGINTON
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
